1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
      RICKIE SLAUGHTER,                                     Case No. 3:17-cv-00666-RCJ-WGC
4
                                           Plaintiff,                    ORDER
5            v.
6     WILLIAM GITTERE et al.,
7                                     Defendants.
8
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
9
     a Nevada state prisoner housed at a private prison in Arizona. Plaintiff has submitted an
10
     application to proceed in forma pauperis. (ECF No. 1). Based on the financial information
11
     provided, the Court finds that Plaintiff is unable to prepay the full filing fee in this matter.
12
            The Court entered a screening order on November 6, 2018. (ECF No. 4). A follow-
13
     up order imposed a 90-day stay and the Court entered a subsequent order in which the
14
     parties were assigned to mediation by a court-appointed mediator. (ECF Nos. 6, 8). The
15
     Office of the Attorney General has filed a status report indicating that settlement has not
16
     been reached and informing the Court of its intent to proceed with this action. (ECF No.
17
     14).
18
            For the foregoing reasons, IT IS ORDERED that:
19
            1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is
20
     GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
21
     the event that this action is dismissed, the full filing fee must still be paid pursuant to
22
     28 U.S.C. § 1915(b)(2).
23
            2.     The movant herein is permitted to maintain this action to conclusion without
24
     the necessity of prepayment of any additional fees or costs or the giving of security
25
     therefor. This order granting leave to proceed in forma pauperis shall not extend to the
26
     issuance and/or service of subpoenas at government expense.
27

28

                                                        1
1           3.     Pursuant to 28 U.S.C. § 1915(b)(2), CoreCivic shall pay to the Clerk of the

2    United States District Court, District of Nevada, 20% of the preceding month’s deposits

3    to the account of Rickie Slaughter, #85902 (in months that the account exceeds $10.00)

4    until the full $350.00 filing fee has been paid for this action. If Plaintiff should transfer

5    back to a Nevada Department of Corrections’ facility, the CoreCivic Accounting

6    Supervisor is directed to send a copy of this order to the attention of the Chief of Inmate

7    Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV

8    89702, indicating the amount that Plaintiff has paid toward his filing fee, so that funds may

9    continue to be deducted from Plaintiff’s account. The Clerk shall send a copy of this order

10   to the CoreCivic Accounting Supervisor, 1252 East Arica Road, Eloy, AZ 85131.

11          4.     The Clerk of the Court shall electronically SERVE a copy of this order and

12   a copy of Plaintiff’s complaint (ECF No. 5) on the Office of the Attorney General of the

13   State of Nevada by adding the Attorney General of the State of Nevada to the docket

14   sheet. This does not indicate acceptance of service.

15          5.     Service must be perfected within ninety (90) days from the date of this order

16   pursuant to Fed. R. Civ. P. 4(m).

17          6.     Subject to the findings of the screening and follow-up orders (ECF Nos. 4,

18   6), within twenty-one (21) days of the date of entry of this order, the Attorney General’s

19   Office shall file a notice advising the Court and Plaintiff of: (a) the names of the defendants

20   for whom it accepts service; (b) the names of the defendants for whom it does not accept

21   service, and (c) the names of the defendants for whom it is filing the last-known-address

22   information under seal. As to any of the named defendants for whom the Attorney

23   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

24   the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

25   information. If the last known address of the defendant(s) is a post office box, the Attorney

26   General's Office shall attempt to obtain and provide the last known physical address(es).

27          7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

28   shall file a motion identifying the unserved defendant(s), requesting issuance of a

                                                   2
1    summons, and specifying a full name and address for the defendant(s).              For the

2    defendant(s) as to which the Attorney General has not provided last-known-address

3    information, Plaintiff shall provide the full name and address for the defendant(s).

4           8.     If the Attorney General accepts service of process for any named

5    defendant(s), such defendant(s) shall file and serve an answer or other response to the

6    complaint (ECF No. 5) within sixty (60) days from the date of this order.

7           9.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

8    been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

9    document submitted for consideration by the Court. Plaintiff shall include with the original

10   document submitted for filing a certificate stating the date that a true and correct copy of

11   the document was mailed or electronically filed to the defendants or counsel for the

12   defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

13   to the individual attorney named in the notice of appearance, at the physical or electronic

14   address stated therein. The Court may disregard any document received by a district

15   judge or magistrate judge which has not been filed with the Clerk, and any document

16   received by a district judge, magistrate judge, or the Clerk which fails to include a

17   certificate showing proper service.

18          10.    This case is no longer stayed.

19          DATED: March 20, 2019.
20

21                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                  3
